PER CURIAM.
These appeals, having been heard upon the record, briefs and argument of counsel for the respective parties;
And it appearing that appellants were found guilty by a jury of knowingly transporting in interstate commerce two girls for immoral purposes, contrary to the provisions of Sec. 2421, Title 18, U.S.Code;
And the Court being of the opinion that the testimony of the Government witnesses, if believed, fully supported the verdicts of guilty, and that the credibility of such witnesses was a question for the jury; Collier v. United States, 6 Cir., 190 F.2d 473; Henderson v. United States, 6 Cir., 218 F.2d 14, 17;
And that there was no abuse of discretion on the part of the District Judge in overruling appellants’ motions for a new trial; Sharp v. United States, 6 Cir., 195 F.2d 997, 998.
It is ordered that the judgments be affirmed.